COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


PAUL HOLLAND
                                        MEMORANDUM OPINION * BY
v.         Record No. 0664-96-1          JUDGE RICHARD S. BRAY
                                           FEBRUARY 25, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                      Walter J. Ford, Judge
          Timothy G. Clancy (Cumming, Hatchett &
          Jordan, on brief), for appellant.

          Marla Graff Decker, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Paul Holland (defendant) was convicted in a bench trial for

possession of both marijuana and cocaine with intent to

distribute, and related possession of a firearm.   On appeal, he

contends that the evidence was insufficient to prove that he

possessed the offending drugs.    We disagree and affirm the

convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     In reviewing a challenge to the sufficiency of the evidence,

we examine the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
deducible therefrom.   See Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).    The judgment of a trial court,

sitting without a jury, is entitled to the same weight as a jury

verdict and will be disturbed only if plainly wrong or without

evidence to support it.   See id.   The credibility of a witness,

the weight accorded the testimony, and the inferences to be drawn

from proven facts are matters to be determined by the fact

finder.   See Long v. Commonwealth, 8 Va. App. 194, 199, 379
S.E.2d 473, 476 (1989).   The fact finder is not required to

believe the entire testimony of a witness, but may find portions

believable, while rejecting the balance as implausible.    See,

e.g., Pugliese v. Commonwealth, 16 Va. App. 82, 92, 428 S.E.2d
16, 24 (1993).
          [P]ossession of a controlled substance may be
          actual or constructive. "To support a
          conviction based upon constructive
          possession, 'the Commonwealth must point to
          evidence of acts, statements, or conduct of
          the accused or other facts or circumstances
          which tend to show that the defendant was
          aware of both the presence and character of
          the substance and that it was subject to his
          dominion and control.'"

McGee v. Commonwealth, 4 Va. App. 317, 322, 357 S.E.2d 738, 740

(1987) (quoting Drew v. Commonwealth, 230 Va. 471, 473, 338
S.E.2d 844, 845 (1986)) (other citations omitted).   In resolving

the issue, the court must consider "the totality of the

circumstances disclosed by the evidence."    Womack v.
Commonwealth, 220 Va. 5, 8, 255 S.E.2d 351, 353 (1979).

     Circumstantial evidence of possession is sufficient to



                               - 2 -
establish possession, provided it excludes every reasonable

hypothesis of innocence.   See, e.g., Tucker v. Commonwealth, 18
Va. App. 141, 143, 442 S.E.2d 419, 420 (1994).   However, "[t]he

Commonwealth need only exclude reasonable hypotheses of innocence

that flow from the evidence, not those that spring from the

imagination of the defendant."    Hamilton v. Commonwealth, 16 Va.

App. 751, 755, 433 S.E.2d 27, 29 (1993).   Whether a hypothesis of

innocence is reasonable is a question of fact, see Cantrell v.
Commonwealth, 7 Va. App. 269, 290, 373 S.E.2d 328, 339 (1988),

and a finding by the trial court is binding on appeal unless

plainly wrong.   See Martin, 4 Va. App. at 443, 358 S.E.2d at 418.

     Here, defendant acknowledged that he "stay[ed]" at the

subject residence with his "girlfriend" and their infant daughter

and admitted ownership of numerous items seized at the premises,

including electronic scales hidden with the drugs in the "master"

bedroom and five firearms, 1 his current military identification

card, two cellular telephones, a pager, title to an automobile

registered to defendant, and $852.65 in cash, all also found in

the bedroom.   Additionally, defendant admitted ownership of cash,

receipts, and other documents discovered in a safe in the bedroom

closet.   When defendant claimed this property from police, he

refused to "discuss" ownership of the drugs, but denied

possession during trial testimony.

     1
      These firearms included a loaded .357 magnum handgun,
hidden beneath clothing in a baby cradle, and ammunition.




                                 - 3 -
     The only reasonable hypothesis flowing from the evidence was

that defendant resided at the residence and constructively

possessed the drugs secreted with his scales in the bedroom,

together with other of his property, including articles

consistent with drug distribution. 2    "Although none of [the]

circumstances, standing alone, would have sufficiently proved

that defendant possessed the drugs, the facts combined to support

the finding that the narcotics discovered were subject to

defendant's informed 'dominion and control.'"     Hetmeyer v.

Commonwealth, 19 Va. App. 103, 111-12, 448 S.E.2d 894, 899-900

(1994).    Notwithstanding defendant's protestations of innocence,

the court was entitled to conclude that defendant was untruthful

to conceal his constructive possession of the drugs in the

bedroom.

     Accordingly, we affirm the convictions.

                                                Affirmed.


     2
      Defendant does not challenge the sufficiency of the
evidence to prove intent to distribute. Although evidence of
possession may coincide with evidence of intent to distribute,
the "circumstantial proof of [the accused's] intent [to
distribute]" has not "[been] used to 'bootstrap' proof of the
predicate fact that he actually or constructively possessed [the
drugs]" in this instance. Scruggs v. Commonwealth, 19 Va. App.
58, 62, 448 S.E.2d 663, 665 (1994); see Burchette v.
Commonwealth, 15 Va. App. 432, 437, 425 S.E.2d 81, 85 (1992) ("It
does not follow . . . that because . . . drug dealers frequently
own guns, cellular telephones, or beepers, [the accused], who
owned a handgun and cellular telephone, was a drug dealer and,
therefore, . . . knowingly possessed the marijuana found in his
parked vehicle.").




                                - 4 -